[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________          FILED
                                                   U.S. COURT OF APPEALS
                                No. 09-14067         ELEVENTH CIRCUIT
                            Non-Argument Calendar        MAY 05, 2010
                          ________________________        JOHN LEY
                                                            CLERK
                    D. C. Docket No. 09-00085-CR-T-23-EAJ

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

VICTOR Q. VU,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (May 5, 2010)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Victor Q. Vu appeals his conviction for being a convicted felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Vu argues that the
district court erred when it denied his motion for judgment of acquittal based on

the insufficiency of the evidence. After thorough review, we affirm.

      We review “de novo whether there is sufficient evidence in the record to

support a jury’s verdict . . ., viewing the evidence in the light most favorable to the

government, and drawing all reasonable factual inferences in favor of the jury’s

verdict.” United States v. Beckles, 565 F.3d 832, 840 (11th Cir.), cert. denied, 130

S.Ct. 272 (2009). “It is not necessary that the evidence exclude every reasonable

hypothesis of innocence or be wholly inconsistent with every conclusion except

that of guilt, provided a reasonable trier of fact could find that the evidence

establishes guilt beyond a reasonable doubt.” United States v. Young, 906 F.2d

615, 618 (11th Cir. 1990). Furthermore, we are “bound by the jury’s credibility

determinations, and by its rejection of the inferences raised by the defendant.”

United States v. Peters, 403 F.3d 1263, 1268 (11th Cir. 2005).

      To convict a defendant of being a convicted felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1), the government must prove beyond a

reasonable doubt three elements: “(1) that the defendant was a convicted felon, (2)

that the defendant was in knowing possession of a firearm, and (3) that the firearm

was in or affecting interstate commerce.”       Beckles, 565 F.3d at 841 (internal

quotation marks omitted) (holding the evidence sufficient to establish the



                                           2
defendant’s knowing possession of a firearm beyond a reasonable doubt when,

among other things, the defendant admitted to a law enforcement officer that he

had acquired the shotgun for his protection and that officer’s testimony went

uncontradicted at trial). In considering the evidence, it is reasonable for the jury to

infer that a defendant’s false statement to police demonstrates a consciousness of

guilt. United States v. Jernigan, 341 F.3d 1273, 1279 (11th Cir. 2003).

      In this case, the government presented sufficient evidence to prove beyond a

reasonable doubt that Vu was in knowing possession of a firearm -- the only

element that Vu has challenged on appeal. As the record shows, the government

presented Officer White’s testimony at trial that she saw Vu make a quick

movement toward his waistline and then throw an object, which she recognized as

a firearm, over the fence. Officer Bell subsequently discovered a loaded Bersa

.380 handgun on the opposite side of the fence from where Vu stood. When he

picked it up, it felt warm, as though it recently had been against a person’s body.

Officer White testified further that Vu admitted he used the gun for his protection

and that he threw it because he did not want to go back to jail. See Beckles, 565

F.3d at 841 (holding police officer’s uncontradicted testimony that defendant

admitted he acquired shotgun for protection sufficient to establish knowing

possession). In addition to Vu’s incriminating statement and Officers White’s and



                                           3
Bell’s observations, the jury was entitled to consider Vu’s initial false statement

that he had thrown a baseball bat over the fence as evidence of his knowing

possession of a firearm. See Jernigan, 341 F.3d at 1279.

      On this record, the evidence is sufficient to conclude, beyond a reasonable

doubt, that Vu knowingly possessed a firearm.       Although Vu asserts that the

evidence provides equal support to a theory of innocence as it does a theory of

guilt, “[i]t is not necessary that the evidence exclude every reasonable hypothesis

of innocence.” Young, 906 F.2d at 618. Furthermore, the jury declined to adopt

Vu’s alternate theories of innocence and we are bound by the jury’s rejection of

such inferences. See Peters, 403 F.3d at 1268.

      AFFIRMED.




                                         4